*1001In related child protective proceedings pursuant to Family Court Act article 10, George J. appeals from an order of fact-finding of the Family Court, Richmond County (Wolff, J.), dated January 29, 2013, which, after a fact-finding hearing, found that he neglected the child Taheen J. and derivatively neglected the children Jallah J. and Tah-Asia J.
Ordered that the order of fact-finding is affirmed, without costs or disbursements.
After a fact-finding hearing pursuant to Family Court Act article 10, any finding that a child is abused or neglected must be based on a preponderance of the evidence (see Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112, 117 [1987]; Matter of Yanni D. [Hope J.], 95 AD3d 1313, 1313 [2012]). Neglect may be established by even a single incident of excessive corporal punishment (see Matter of Joseph O’D. [Denise O’D.], 102 AD3d 874, 875 [2013]; Matter of Yanni D. [Hope J.], 95 AD3d at 1313; Matter of Padmine M. [Sandra M.], 84 AD3d 806, 807 [2011]). The Family Court’s assessment of the credibility of witnesses is entitled to considerable deference (see Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Yanni D. [Hope J.], 95 AD3d at 1313).
Here, contrary to the appellant’s contention, the Family Court’s finding of neglect with respect to the child Taheen J., based on excessive corporal punishment, was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]). Taheen’s out-of-court statements that the appellant choked and scratched his neck were sufficiently corroborated by testimony from a caseworker regarding her observations of Taheen’s injuries, as well as by photographs of the injuries to his neck (see Matter of Amerriah S. [Kadiatou Y.], 100 AD3d 1006, 1007 [2012]; Matter of Isaiah S., 63 AD3d 948, 949 [2009]; Matter of Nicholas L., 50 AD3d 1141, 1142 [2008]).
The evidence also supported the derivative finding of neglect as to the children Jallah J. and Tah-Asia J. (see Family Ct Act § 1046 [a] [i]; Matter of Jacob P. [Sasha R.], 107 AD3d 719, 720 [2013]; Matter of Delehia J. [Tameka J.], 93 AD3d 668, 669 [2012]; Matter of James S. [Kathleen S.], 88 AD3d 1006, 1006-1007 [2011]).
Chambers, J.E, Austin, Hinds-Radix and Duffy, JJ., concur.